In a child support proceeding pursuant to Family Court Act article 4, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Katz, J), dated September 28, 2011, as denied her objections to so much of an order of the same court (Milsap, S.M.), dated August 5, 2011, as fixed the father’s child support obligation at the sum of $686.93 semi-monthly.
Ordered that the order dated September 28, 2011, is affirmed insofar as appealed from, with costs.
Contrary to the mother’s contention, the Support Magistrate properly applied the factors set forth in Family Court Act § 413 (1) (f) in determining the father’s child support obligation (see Family Ct Act § 413 [1] [f]; Matter of Cassano v Cassano, 85 NY2d 649, 651 [1995]). Angiolillo, J.E, Austin, Sgroi and Miller, JJ., concur.